Title: From John Adams to the President of Congress, No. 87, 26 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


      
       Sir
       Paris June 26th. 1780
      
      The Resolutions of Congress of the 18th. of March respecting the paper bills, appeared first in Europe as recited in the Act of the Assembly of Pennsylvania. They were next published in the English News-Papers as taken from a Boston Paper published by the Council; at last the Resolutions appear’d in the Journals of Congress.
      A great clamour was raised and spread, that the United States had violated their Faith, and had declared themselves Bankrupts unable to pay more than Two and a half pr. Cent.
      
      A Gentleman soon after called upon me, and told me that the Court were alarmed, and that the Comte De Vergennes wou’d be glad to consult me upon the Subject. I then receiv’d a Letter from Boston acquainting me that the Legislature of Massachusetts had adopted the Plan. Of this letter I sent an Extract immediately to the Comte, and waited on him at Versailles, where I had the honor of a long Conversation with his Excellency on the Subject. He desired me to converse with his first Commis upon the Subject; which I did particularly.
      He Excellency told me he had written to me upon the Subject and that I shou’d receive the letter the next Day. On my return from Versailles, I received a letter from Mr. Gerry informing me of the Resolutions to pay the Loan Office Certificates at the value of money at the Time when they issued. I had before told the Comte, that I was persuaded this was a part of the plan. I sent an Extract of this letter also to the Comte without loss of time. The next day I received the Letter from his Excellency; Copy of which and of my Answer are enclosed. Yesterday Mr. Trumbull of Connecticut, favoured me with a Law of the State, respecting this matter, and an Estimate of the gradual progress of Depreciation. Those papers I forthwith transmitted to his Excellency.
      I am determined to give my sentiments to His Majesty’s Ministers whenever they shall see Cause to ask them; altho it is not within my Department, untill I shall be forbidden by Congress and to this End, I will go to Court often enough to give them opportunity to ask them, if they wish to know them.
      The Clamour that has been raised, that has been so industriously spread, that I cannot but suspect; that the Motive at Bottom, has either been a wish to have opportunity of continuing the profitable speculations, which artful Men are able to make in a depreciating Currency, or else by spreading a diffidence in American Credit to discourage many from engaging in American Trade, that the profits of it, may still continue to be confined to a few. I have the honour with the greatest respect Your Excellency’s Most obedient and most humble Servant
      
       John Adams
      
     